First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,959,998. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to treating endometriosis utilizing PQQ derivatives of the formula:

    PNG
    media_image1.png
    136
    186
    media_image1.png
    Greyscale
as set forth in reference claim 1 and instant claim 9.  Unlike the instant claims, the reference claims are limited to treating endometriosis via administering a combination of the PQQ derivatives of the formula above and N-acetyl-L-cysteine.  However, the instant claims also encompass the combination as recited by the reference claims (see instant claims 6-8 and 10-13).  Therefore, the instant claims are anticipated by the reference claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification. The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before. The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection. 
The instant application does not sufficiently describe the invention as it relates to derivatives of Pyrroloquinoline quinine (PQQ) apart from those set forth in the present specification:

    PNG
    media_image2.png
    310
    553
    media_image2.png
    Greyscale
(see paragraph bridging pages 4 and 5; instant claim 9).  
Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result. While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking. In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing. In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed. Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to
It is suggested the claims be limited to PQQ, its derivatives or salts thereof as set forth in the present specification.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating endometriosis, does not reasonably provide enablement for preventing endometriosis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Briefly, the instant claims are drawn to a method of preventing endometriosis by administering a therapeutically effective amount of pyrroloquinoline quinine (PQQ), its derivatives and/or salts.  
The term “prevent” is defined as:
prevent
to keep from occurring; avert; hinder: 
to hinder or stop from doing something:
Archaic. to act ahead of; forestall.
Archaic. to precede.
Archaic. to anticipate.
The medical art teaches various treatment regimens for endometriosis.  However, the instant claims recite “preventing,” which is deemed to be a “cure” since prevention of a disease is interpreted to mean that the disease will entirely cease to manifest after administration of the composition.  Applicant has not demonstrated prevention or curing of endometriosis in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and prevention of endometriosis.  
While the Applicants might be enabled for treatment in vitro, the Applicants are not enabled for curing/preventing endometriosis in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually prevents or cures endometriosis.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “derivatives” is a relative term which renders the claims indefinite. The term is not understood in the art to have any finite limit in scope, and the disclosure does not provide a limiting definition of the term. Such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further, the number of potential derivatives and the nature of the steps required to obtain them have no clear boundary, making the term “derivatives” not only overbroad, but intrinsically amorphous.
Thus, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of derivatives of pyrroloquinoline quinine and, therefore, the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. (Alternative Medicine Review, 14, 268-277, 2009); Parasassi et al. (U.S. Patent 8,637,573, published 28 January 2014) as evidenced by The Telegraph (The world’s fattest countries: how do you compare? 21 June 2012, https://www.telegraph.co.uk/news/earth/earthnews/9345086/The-worlds-fattest-countries-how-do-you-compare.html, cited in parent case) and Durak et al. (The Journal of Obstetrics and Gynaecology Research, 39, 125-1258, 2013).
Rucker et al. teaches the physiological importance of PQQ and give its structure in Figure 1 on page 269 (title and page 269). As can be seen in figure 1, PQQ has the same structure of the compound in instant claim 9 wherein R1, R2, and R3 are all H. It is taught that it is safe to administer PQQ to humans in dosages of 20 or 60 mg/day (page 273, Side effects and toxicity) and that doses of up to 60 mg/day for humans or several hundred mg per kg of diet fed to animals there is no evidence of acute side effects or overt toxicity (see page 274, 1st column). This equates to a dosage of about 0.3 mg/day/kg of body weight or about 1 mg/day/kg of body weight given the average mass of a human globally is 62 kg as evidenced by The Telegraph. It is taught that PQQ is a better inhibitor of tissue oxidation in peritoneal cells than ascorbic acid (i.e. vitamin C) following initiation by compounds which provoke inflammatory response (page 272, 2nd column, 1st paragraph). Studies on the aroxyl-radical-scavenging action of reduced PQQH have shown PQQ exists in cells in a reduced form, and that like vitamin C, PQQ acts as an antioxidant (see page 272, 1st column, last paragraph).
Parasassi et al. teaches the administration of NAC for the treatment of endometriosis (see title, abstract). It is taught that NAC is administered to humans at a dose of 20 to 90 mg/kg/day (see column 9, lines 20-30).  The reference also teaches the use of sustained-release formulation for patient compliance (see col. 11, lines 1-21). 
Durak et al. teaches the effect of vitamin C on the growth of experimental endometriotic cysts (see Aim). The endometrium of the uterine horn wall was implanted onto the inner surface of the anterior abdominal wall of albino adult female rats (i.e., a mammal subject with endometriosis), and the day after the rats in the experimental group were given 0.5, 1.25, and 2.5 mg of vitamin C in 1 ml of distilled water via oral gavage once per day for 6 weeks (i.e., inducing a first dose of a drug into a subject and repeating the first dose at a predetermined interval for a predetermined duration of time) and then a laparotomy was performed to evaluate the endometriotic implants and the volumes of the implants were calculated by measuring their dimensions (i.e. determining the effect of the drug on endometriosis, i.e. determining the proliferation of the endometriotic cysts) (see Methods). It was found that vitamin C supplementation significantly reduced the volumes and weights and thus the growth of the endometriotic cysts (see conclusions).
The art, as evidenced by Rucker, Parasassi and Durak, teaches the antioxidant activity and/or use of PQQ, NAC and vitamin C as well as for the treatment of endometriosis. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have combined PQQ with NAC with/without vitamin C for the treatment of endometriosis.
As recognized by MPEP § 2144.06(I):

    PNG
    media_image3.png
    325
    639
    media_image3.png
    Greyscale

Claim 5 differs from the combination of references by reciting inhibiting the proliferation, oxidative stress status and invasion and migration of endometrial stromal cells.
However, as evidenced by the present specification, it was known in the art “that increase in the cell proliferation is associated with the elevated level of oxygen free radicals, and oxidative stress plays an important role in the formation and development of EM (Murphy et al., Semin Reprod Endocrinol. 1998; 16:263-73).  Activated macrophages in the peritoneal cavity can form areas with high oxidative stress, where lipid peroxides and their degradation products are included (Agarwal et. ah, Curr Opin Obstet Gynecol. 2006; 18:325-32). The high oxidative stress state will further lead to inflammatory reaction, promote the secretion of inflammation and transforming growth factors, releasing them into the peritoneal fluid of the patients (Van Langendonckt et. al, Fertile Steril. 2002; 77:861-70). These factors, in turn, can constantly drive the implantation and growth of endometrial tissue in the abdominal cavity. (Santanam et. al., Aim N Y Acad Sci.2002; 955:183-98).
It has been reported that the production of O2- in stromal endometriotic cells is significantly higher than that in stromal control cells (Ngo et. al., Am J Pathol. 2009 Jul; 175(1):225-34). In EM tissue, the increase in the concentration of O2 in turn promotes the proliferation of stromal endometriotic cells by activating the mTOR/AKT pathway (Leconte et. al., Am J Pathol. 2011 Aug;179(2):880-9)”.
Based on the knowledge in the art, determining the effect of administration of PQQ, NAC and/or vitamin C on oxidative stress status, or invasion or migration of endometrial stromal cells in a patient would have been with in the level of skill of the ordinary artisan in the art at the time of the present invention and would require only routine experimentation.
Claims 10-13 differ from the combination of references by reciting specific ratios/amounts of PQQ and NAC.
However, determining the ratios/amounts of PQQ and NAC with/without other antioxidants, such as, vitamin C, for use in treating endometriosis would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  Said determination is routinely done in the medical art.
 Additionally, translating the dosage taught by Rucker, Parasassi and Durak results in dosages of 0.06 or 0.2 mmol/day/kg of body weight for PQQ and 0.12-0.55 mmol/day/kg of body weight for NAC. Accordingly, these dosages fall within the molar ratio of PQQ to NAC recited in instant claim 10. See MPEP § 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ90 (CCPA 1976).
Again, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the methods of Durak, Rucker and Parasassi. One would have been motivated to do so as each of the compound is known in the art to be effective in the treatment of endometriosis. Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully treating endometriosis by the combination of the methods of Rucker, Parasassi and/or Durak.  See MPEP § 2143 KSR Exemplary Rationale A: Combining prior art elements according to known methods to yield predictable results.
Claim 14 recites the administration of PQQ and NAC in the form of pharmaceutical preparations for sustained-release and/or stomach protection.  
However, as would have been known in the pharmaceutical art and taught by Parasassi, the use of sustained-release formulations is known in the pharmaceutical art.  As taught by Parasassi, one reason for the use of sustained-release formulation is for patient compliance of drug given several times daily.
For these reasons, the claims stand rejected as set forth above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. (Alternative Medicine Review, 14, 268-277, 2009); Parasassi et al. (U.S. Patent 8,637,573, published 28 January 2014) as evidenced by The Telegraph (The world’s fattest countries: how do you compare? 21 June 2012, https://www.telegraph.co.uk/news/earth/earthnews/9345086/The-worlds-fattest-countries-how-do-you-compare.html, cited in parent case) and Durak et al. (The Journal of Obstetrics and Gynaecology Research, 39, 1253-1258, 2013) as applied to claims 1 and 3-14 above, and further in view of Danilyants et al. (The Center for Innovative GYN Care, Learn the Difference Between Adenomyosis and Endometriosis, 16 April 2015, https://innovativegyn.com/learn-the-difference-between-adenomyosis-and-endometriosis/).
 	As discussed above in paragraph #10, the combination of PQQ and NAC with/without another antioxidant, such as, vitamin C, for treatment of endometriosis is rendered prima facie obvious.
Instant claim 2 differs by reciting “said endometriosis is adenomyosis’.
Danilyants et al. teaches that endometriosis is when endometrial cells (the lining 
of the uterus) are in a location outside of the uterus, whereas adenomyosis is when these same cells exist or grow into the uterine wall (see 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art to have administered the combination of PQQ and NAC with/without another antioxidant, such as, vitamin C, for treating endometriosis to patients with adenomyosis. One of skilled in the art at the time of the present invention would have been motivated to use the combination as rendered obvious by Rucker, Parasassi and/or Durak in the treatment of adenomyosis because Danilyants teaches both endometriosis and adenomyosis are caused by endometrial cells, the only difference being the location of the cell growth, i.e. outside or within the uterine wall. The skilled artisan in the art would have had the reasonable expectation of suppressing and regression endometrial cell/cyst growth in the uterine wall, irrespective of the site of said cells by administration the claimed combination.
For these reasons, the claimed invention is rendered prima facie obvious.

Other Matters
The examiner notes the data in Example 2.  As disclosed therein synergism was not observed with every combinations of PQQ and NAC.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628